Title: To John Adams from John Henry, 14 June 1798
From: Henry, John
To: Adams, John



Philada:—97 front street June 14th. 1798

In presuming to lay before Your Excellency, the work that accompanies this letter, I presuppose more than even my vanity will reconcile,—namely, that it will not be altogether unacceptable to You. If it possesses no merit that can recommend it to Your patronage; it has at least novelty to attract Your notice. And when with great deference, I request You to allow Your name to sanction the undertaking; be assured my desire flows as much from the consideration of Your private virtues and love of literature, as of the illustrious situation in which Your country has placed You.
With the most profound / Respect and admiration I am / Your Excellency’s most humble / and devoted Servt.

John Henry